Title: Abigail Adams to John Adams, 26 April 1797
From: Adams, Abigail
To: Adams, John


        
          My Dearest Friend,
          Quincy, 26 April, 1797.
        
        This, I hope, is the last letter which you will receive from me at Quincy. The funeral rites performed, I prepare to set out on the morrow. I long to leave a place, where every scene and object wears a gloom, or looks so to me. My agitated mind wants repose. I have twice the present week met my friends and relatives, and taken leave of them in houses of mourning. I have asked, “Was all this necessary to wean me from the world? Was there danger of my fixing a too strong attachment upon it? Has it any allurements, which could make me forget, that here I have no abiding-place?” All, all is undoubtedly just and right. Our aged parent is gone to rest. My mind is relieved from any anxiety on her account. I have no fears lest she should be left alone, and receive an injury. I have no apprehensions, that she should feel any want of aid or assistance, or fear of becoming burdensome. She fell asleep, and is happy.
        Mary, in the prime of life, when, if ever, it is desirable, became calm, resigned, and willing to leave the world. She made no objection to her sister’s going, or to mine, but always said she should go first.
        I have received your letters of April 16th and 19th. I want no courting to come. I am ready and willing to follow my husband wherever he chooses; but the hand of Heaven has arrested me.

Adieu, my dear friend. Excuse the melancholy strain of my letter. From the abundance of the heart the stream flows.
        Affectionately yours,
        
          A. Adams.
        
      